Citation Nr: 1518224	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-23 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at the Sarasota Memorial Hospital on January 10, 2013.  


ATTORNEY FOR THE BOARD

William L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2006 to October 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 determination of the Department of Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida.  

The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

1.  The Veteran incurred private medical expenses at the Sarasota Memorial Hospital on January 10, 2013, for the treatment of abdominal pain.

2.  Service connection is currently in effect for two disabilities:  residuals of a right wrist injury, rated as 10 percent disabling, and bilateral shin splints, evaluated as noncompensably disabling.

3.  The private medical treatment administered on January 10, 2013, was not previously authorized by VA.

4.  The Veteran's symptoms on January 10, 2013, were not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.

5.  On January 10, 2013, a VA facility was available to treat the Veteran's symptoms.  


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses incurred at the Sarasota Memorial Hospital on January 10, 2013, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-17.1008 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103 and 5103A (West 2014) in addition to 38 C.F.R. § 3.159 (2014).

Under the VCAA, VA's duty to notify and assist has been significantly expanded.  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, as those statutes and regulations contain their own notice provisions.  Because this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. § 1725, the provisions of the VCAA are not applicable.  The provisions of Chapter 17 of Title 38 of the U.S. Code (West 2014) and Title 38 of the C.F.R (2014) contain their own notice requirements. 

Regulations at 38 C.F.R. § 17.120-33 (2014) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2014), the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38 (2014).  38 C.F.R. § 17.132 (2014).  

Here, the Veteran was provided with the notice required by the VCAA in a letter provided to him in May 2013, after he initiated his appeal.  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining the emergency department records from Sarasota Memorial Hospital.  Simply put, the record is complete regarding the claim for reimbursement or payment of the cost of private medical care and this matter is ready for appellate review.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Medical Expense Reimbursement

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  There are essentially two avenues for obtaining payment or reimbursement of the expenses of private medical care:  38 U.S.C.A. §§ 1725 and 1728.  

A.  Factual Background

The Veteran sought medical treatment at the Sarasota Memorial Hospital Emergency Room on January 10, 2013, for complaints of abdominal pain that had been present for one week.  He reported no recent medical care.  Examination was essentially negative, and computed tomography [CT] of the abdomen and pelvis was also negative.  The clinical impression was abdominal pain, undifferentiated.  The Veteran was discharged to his home.  His discharge instructions consisted of an explanation of the diagnosis, the results of diagnostic tests performed, and a follow-up plan.  He was advised to return if the presenting symptoms worsened, or if any new worrisome symptoms appeared or he was unable to make follow-up arrangements.  

In his April 2013 Notice of Disagreement (NOD), the Veteran stated he was at home on January 10, 2013, when he had severe abdominal pain, and that "the nearest VA facility is about 50 miles away and I was in too much pain to drive that far and the emergency room I went to is less than 5 miles from my house, which I even had difficulty driving that far from the pain."  

The Veteran's claim was denied by the VAMC in February 2013 because the VAMC found that VA facilities were feasibly available to provide the care received at the private facility.  

B.  Analysis 

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of emergency treatment not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any emergency treatment not previously authorized including transportation, will be paid on the basis of a claim timely filed, under the following circumstances:

(a) For veterans with service-connected disabilities.  Emergency treatment not previously authorized was rendered to a veteran in need of such emergency treatment: 
      (1) For an adjudicated service-connected disability; 
(2) For nonservice-connected disorders associated with and held to be aggravating an adjudicated service-connected disability; 
(3) For any disability of a Veteran who has a total disability permanent in nature, resulting from a service-connected disability; or
(4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 (West 2014) and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i)(2) (2014); 

(b) In a medical emergency.  Emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and

(c) When Federal facilities are unavailable.  VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

38 C.F.R. § 17.120 (2014).  

All three of these statutory requirements must be met before payment may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

If a veteran is not eligible for reimbursement under the criteria listed above, the Veterans Millennium Health Care and Benefits Act provides that payment or reimbursement for emergency services for nonservice-connected disorders in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  38 U.S.C.A. § 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."  

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal.

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible for payment or reimbursement for emergency services for non-service connected disorders in non-VA facilities, the veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a disorder of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health- plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) (not applicable here); and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for emergency treatment provided.

38 C.F.R. § 17.1002 (2014).  

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.

Applying the above facts to 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 , the Board finds that the criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on January 10, 2013, are not met.  Under both sets of criteria, a veteran must satisfy all elements prior to being awarded the reimbursed expenses.  Here, the Board finds that entitlement is denied under both sets of criteria because the treatment was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

The Veteran has contended in written statements dated in April and August 2013 that he was in pain and could not drive himself to the nearest VA emergency room that was more than 50 miles away.  He mentioned that there were two other VA facilities, but they did not have emergency rooms and were closed at the time.  The private treatment was rendered on January 10, 2013, which was a Thursday, and the first treatment record noted in the claims file shows that he was seen at 3:02pm.  The Veteran has not offered further clarification as to his assertions that closer VA facilities were closed at this time on a Thursday afternoon.

Nevertheless, the Board finds that the treatment rendered to the Veteran on January 10, 2013 was not provided in a medical emergency such that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would have been hazardous to life or health.  The most important piece of information was that the Veteran reported to the healthcare providers at that time that his pain had begun one week prior to that treatment.  There was no indication in the hospital records that there was a sudden increase in pain that caused the Veteran to seek this emergency treatment.  The Board finds that, if the Veteran's abdominal pain had persisted for approximately one week prior to him seeking medical treatment, it was not the kind of symptom that a prudent layperson believed delaying treatment would be hazardous to life or health.

In more recent statements submitted in conjunction with this claim, the Veteran has asserted that he was experiencing "serious pain" and was unable to drive more than 50 miles to get to a VA emergency room.  However, in determining whether a prudent layperson would assume that any delay in treatment would be hazardous to life or health, the Board finds that the history given to the medical care providers on January 10, 2013 is more probative and more credible evidence than the more recent statements.

Patients have an interest in providing accurate and correct history and symptomatology to a treatment care provider.  In addition, the report to the private emergency room of his symptoms and history was provided at the same time he was experiencing the symptomatology.  Therefore, the report given during the treatment is more credible and more probative than subsequent assertions made to VA in the process of seeking benefits.

As such, the Board concludes that the January 10, 2013 care was not provided in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or death.  Because this is a required criteria associated with reimbursing medical expenses under both 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725, entitlement must be denied under each.

In light of the foregoing, the Board concludes that each of the criteria for entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at the Sarasota Memorial Hospital on January 10, 2013, is not met. 

The Board has considered the Veteran's arguments, but the Board notes that, in the absence of authorizing statutory or regulatory authority, the Board may not award payment or reimbursement of the private medical expenses at issue.  Zimick, 11 Vet. App. at 50 (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from the [Federal] Treasury "must be authorized by a statute")).  The benefit sought by the Veteran is not authorized under the circumstances of her claim, and the claim must be denied.


ORDER

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at the Sarasota Memorial Hospital on January 10, 2013, is denied.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


